Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa (4,699,426) in view of Weber et al. (8,033,944) Wagner (4,193,434).
Regarding claims 1, 2, Tagawa discloses an assembly comprising: a first vehicle seat component 1; a second vehicle seat component 2 that can pivot relative to the first vehicle seat component; a fastener 6 to secure the first vehicle seat component and second first vehicle seat component together, wherein the first seat component is a component of a frame subassembly of a vehicle seat back, and the second seat component is a resilient component of a seat cushion.
However, Tagawa fails to disclose a spacer to absorb radial vibrations, wherein the spacer includes a body and a plurality of flexible leaflets that extend radially from the body to absorb axial 
Weber et al. discloses spacer 28 to absorb radial vibrations, wherein the spacer includes a body 2’ and a plurality of flexible leaflets 36 that extend radially from the body to absorb axial vibrations, and the body and the plurality of flexible leaflets are integral and monolithic to define a single component, and each of the plurality of leaflets is defined by two slots 38, each of the two slots have a radial length and a width, and the radial length is greater than the width.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Weber et al. and use a spacer with plurality of leaflets in the invention of Tagawa for the purpose of preventing the fastener from being damaged. 
Regarding claims 10 and 12, Weber et al. disclose the plurality of leaflets comprise four leaflets, the plurality of leaflets comprise three leaflets.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Weber et al. and use three or four leaflets in the invention of Tagawa in order to achieve maximum efficiency with low cost. 
Regarding claims 13, 14, Tagawa discloses an assembly comprising: a first vehicle seat component 1; a second vehicle seat component 2 that can pivot relative to the first vehicle seat component; a fastener 6 to secure the first vehicle seat component and second first vehicle seat component together; wherein the first seat component is a component of a frame subassembly of a vehicle seat back, and the second seat component is a resilient component of a seat cushion.
However, Tagawa fails to disclose a spacer to absorb radial vibrations, wherein the spacer includes a body and a plurality of flexible leaflets that extend radially from the body to absorb axial vibrations, and the body and the plurality of flexible leaflets are integral and monolithic to define a 
Weber et al. discloses spacer 28 to absorb radial vibrations, wherein the spacer includes a body 2’ and a plurality of flexible leaflets 36 that extend radially from the body to absorb axial vibrations, and the body and the plurality of flexible leaflets are integral and monolithic to define a single component, and each of the plurality of leaflets is defined by two slots 38, each of the two slots have a radial length and a width, and the radial length is greater than the width.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Weber et al. and use a spacer with plurality of leaflets in the invention of Tagawa for the purpose of preventing the fastener from being damaged. 
Regarding claim 17, Weber et al. disclose the circumferential flange is raised slightly with respect to the larger diameter portion of the body by a distance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Weber et al. and use a slightly raised plurality of leaflets in the invention of Tagawa for the purpose of allowing higher absorption with low cost.
Regarding claim 18, Tagawa as modified has no limitations that prevents from having the distance is about 0.6 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any distance to reduce damage, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Tagawa as modified with Weber et al. further disclose the circumferential flange moves axially with respect to a longitudinal axis of the fastener.
Regarding claim 20, Tagawa as modified with Weber et al. further disclose the circumferential flange extends 360 degrees around the longitudinal axis of the fastener.
Regarding claims 21 and 22, Tagawa as modified with Weber et al. further disclose each of the two slots is defined by two substantially parallel walls.
Regarding claims 23 and 24, Tagawa as modified with Weber et al. further disclose a distal radial end of each of the two slots is not enclosed.
Claims 4-9, 11, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa as modified with Weber et al. as applied to claims 1 and 13 above, and further in view of Wagner.
Regarding claims 4 and 16, Wagner disclose the body 10 includes a smaller diameter portion, a larger diameter portion, and an opening that receives the fastener.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wagner and use the fastener with the spacer in the invention of Tagawa as modified for the purpose of preventing the fastener from being damaged. 
Regarding claim 5, Weber et al. disclose each of the plurality of leaflets 36 is raised slightly with respect to the larger diameter portion of the body by a distance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Weber et al. and use a slightly raised plurality of leaflets in the invention of Tagawa for the purpose of allowing higher absorption with low cost.
Regarding claim 6, Tagawa as modified has no limitations that prevents from having the distance is about 0.6 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any distance to reduce damage, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 7-9, 11, Takaga as modified with Weber et al. further disclose each of the plurality of leaflets is located between two sections of the larger diameter portion, wherein a gap between each of the plurality of leaflets and the two sections of the larger outer diameter portion allows the plurality of leaflets to move axially with respect to a longitudinal axis of the fastener, wherein the plurality of leaflets have a width that is smaller than a width of the sections of the larger diameter portion of the spacer, wherein each of the plurality of leaflets have a width that is approximately equal to a width of the sections of the larger diameter portion of the spacer.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636